DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 12/13/2021. Claims 1, 4-9, 12, 15-20, 23, and 24 are pending in the case. Claims 10, 11, 21, and 22 have been cancelled. Claims 1, 12, and 23 are independent claims.

Response to Arguments
Applicant's amendments to claims 8, 12, 15, 16, and 19 regarding the objections to claims 8, 12, 15, 16, and 19 are persuasive. Accordingly, these objections are hereby withdrawn.
Applicant's cancellation of claims 10, 11, 21, and 22; and arguments regarding 35 U.S.C. § 112 rejections of claims 10, 11, 21, and 22 are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's arguments regarding 35 U.S.C. § 102 rejections are persuasive. Accordingly, these rejections are hereby withdrawn.
Applicant's 35 U.S.C. § 103 argument has been fully considered but it is not persuasive and some arguments are moot in view of the new grounds of rejection presented below. Specifically, the crux of the Applicant’s argument seems to be that Funie makes an accelerator to learn genetic programs, rather than an accelerator to execute genetic programs on data once they have been learned. (Amendment at bottom of page 7 and page 8 et seq.). However, the execution step in genetic programs – as the Applicant puts it – is necessary for the learning and an execution module is taught in Funie as a sub-part of the learning (the fitness evaluation evaluates the fitness of the genetic program by evaluating it on data) as a whole. (Funie at page 41, FPGA-based technology, to accelerate fitness evaluation). Regardless, Vasicek is cited below as teaching acceleration of execution of a genetic program. Therefore, 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 12, 15-20, 23, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (Lee, Kyong Ho, and Naveen Verma. "A low-power processor with configurable embedded machine-learning accelerators for high-order and adaptive analysis of medical-sensor signals." IEEE Journal of Solid-State Circuits 48, no. 7 (2013): 1625-1637, hereinafter Lee) in view of Lee et al. (U.S. Pat. App. Pub. No. 2014/0344194, hereinafter Lee-194), Verma et al. (U.S. Pat. App. Pub. No. 2013/0080808, hereinafter Verma), Funie et al. (Funie, Andreea-Ingrid, Paul Grigoras, Pavel Burovskiy, Wayne Luk, and Journal of Signal Processing Systems 90, no. 1 (2018): 39-52., hereinafter Funie), and Vasicek et al. (Vasicek, Zdenek, and Lukas Sekanina. "An evolvable hardware system in Xilinx Virtex II Pro FPGA." International Journal of Innovative Computing and Applications 1, no. 1 (2007): 63-73, hereinafter Vasicek).

As to independent claim 1, Lee teaches:
A heterogeneous microprocessor configured to perform classification on an input signal, the heterogeneous microprocessor comprising (Figure 2a is performed in real-time on the 1C. 1C reads on microprocessor. Input signal reads on physiological data. Classifier performs classification on input signal. Figure 4 also shows the 1C):
a die with a central processing unit (CPU) a programmable feature-extraction… and a classifier (Figure 4 CPU core. Figure 2a feature extractor. Figure 2a classifier);
the FEA being configured to perform feature extraction on the input signal,… (Figure 2a feature extractor extracts features from input physiological data signal to generate feature data for the classifier);…
wherein the FEA outputs to the feature vector buffer (Figure 2a shows feature extractor outputting to the test vector memory area. Thus the test vector memory area reads on the vector buffer).
Lee does not appear to expressly teach feature-extraction accelerator (FEA).
Lee-194 teaches feature-extraction accelerator (FEA) (Paragraph 24, machine-learning accelerator (MLA) block 28 that supports various machine-learning frameworks and feature-extraction computations at relatively low power).

Lee as modified by Lee-194 does not appear to expressly teach wherein the FEA, CPU, and classifier are physically separate from each other.
Verma teaches wherein the FEA, CPU, and classifier are physically separate from each other (Figure 3, ALDS unit 64 (and/or SVM accelerator 52) reads on FEA, CPU core 12, and SVM 50 reads on classifier. Paragraph 40, An adaptive learning data selection (ALDS) unit 64 that enables automated learning is integrated with the biomedical device 10 for selecting a relatively highly reduced set of FVs; ALDS unit 64 reduces the raw sensor data by potentially a factor of several thousand; significant medically relevant features because the automatic prescreening of the data will have already located the most significant relevant features. Paragraph 33, a support vector machine (SVM) 50 that is implemented in hardware and adapted to automatically classify feature vectors (FVs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 to include the feature extraction techniques of Verma to increase computational speed, increase energy efficiency, alleviate computational burden from the CPU, and reduce network resource usage, while being adaptable to monitor a wide range of signals (see Verma at paragraphs 8 and 40).
Lee as modified by Lee-194 and Verma does not appear to expressly teach the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores.
Funie teaches the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 and Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).
Vasicek teaches via acceleration of execution of a genetic program, which approximates targeted computations in a structured manner (Figure 6, Virtual Reconfigureable Circuit (VRC). Page 64, edge detection operator maps to the feature extraction using the VRC during execution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194, Funie, and Verma to include the VRC-based genetic feature extraction during execution of Vasicek to simultaneously benefit from a fast evaluation and evolvability (see Vasicek at page 64).

As to dependent claim 4, Lee does not appear to expressly teach each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 5, Lee does not appear to expressly teach the pipeline is optimized to implement tree-structured genes.
Funie teaches the pipeline is optimized to implement tree-structured genes (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a 

As to dependent claim 6, Lee does not appear to expressly teach the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints.
Funie teaches the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter. Page 43, right column, “for division operations the dynamical range is constrained to 10-4, ..., 104, therefore being covered by 32 bit fixed point representation. A range constraint of 32 fixed points is a gene number constraint and a constraint of the base division function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 7, Lee further teaches a Power Management Unit for controlling fine-grained clock gating (Page 1629, first paragraph, the architecture also includes a power-management unit (PMU) that enables idle-mode clock gating of all shaded blocks through software, as well as memory-management units (MMU1, MMU2) that enable background control for continuous data logging and updates to the adaptive models).

claim 8, Lee further teaches the classifier is a support-vector machine accelerator (SVMA) (Figure 2a, support vector machine SVM. Figure 5 SVMA is configurable via memory-mapped registers to enable various classifier structures and kernels).

As to dependent claim 9, Lee further teaches the SVMA includes training data based on error-affected feature data (Figure 2a training data and labels. The labels are error effected during training because training is the process of narrowing the error between training-predicted labels/classes and true labels/classes. Lee’s training data is based on error affected feature data in another way, in that the training data for adaptive modeling from the classifier will be affected by error).

As to independent claim 12, Lee teaches:
A method of performing classification on an input signal with a heterogeneous microprocessor, the method comprising (Figure 2a is performed in real-time on the 1C. 1C is Applicant’s microprocessor. Input signal is physiological data. Classifier performs classification on input signal. Also, Figure 4 shows the 1C):
providing a die with a central processing unit (CPU) a programmable feature-extraction… and a classifier… (Lee fig 4 CPU core. Lee fig 2a feature extractor. Lee fig 2a classifier);
the FEA being configured to perform feature extraction on the input signal,… (Figure 2a feature extractor extracts features from input physiological data signal to generate feature data for the classifier);
the classifier being configured to perform classification on the feature data (Figure 2a, shows classifier classifying the feature data); and
the CPU being configured to provide processing after classification (Page 1629, the computational outputs from each classifier can then be retrieved from memory-mapped data registers and combined within the user program to synthesize the final decision function and algorithm).
Lee does not appear to expressly teach feature-extraction accelerator (FEA).
Lee-194 teaches feature-extraction accelerator (FEA) (Paragraph 24, machine-learning accelerator (MLA) block 28 that supports various machine-learning frameworks and feature-extraction computations at relatively low power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee to include the accelerator feature extraction techniques of Lee-194 to support various machine-learning frameworks and feature-extraction computations at relatively low power (see Lee-194 at paragraph 24).
Lee as modified by Lee-194 does not appear to expressly teach where the FEA, CPU, and classifier are physically separate from each other.
Verma teaches where the FEA, CPU, and classifier are physically separate from each other (Figure 3, ALDS unit 64 (and/or SVM accelerator 52) reads on FEA, CPU core 12, and SVM 50 reads on classifier. Paragraph 40, An adaptive learning data selection (ALDS) unit 64 that enables automated learning is integrated with the biomedical device 10 for selecting a relatively highly reduced set of FVs; ALDS unit 64 reduces the raw sensor data by potentially a factor of several thousand; significant medically relevant features because the automatic prescreening of the data will have already located the most significant relevant features. Paragraph 33, a support vector machine (SVM) 50 that is implemented in hardware and adapted to automatically classify feature vectors (FVs). Paragraph 40, the CPU core 12, the SVM 50, the ALDS unit 64, and the SVM accelerator 52 are integrated to form a system-on-chip (SOC) device).

Lee as modified by Lee-194 and Verma does not appear to expressly the FEA comprises a plurality of Gene Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores, and the FEA is configured to output to a feature vector buffer on the classifier.
Funie teaches the FEA comprises a plurality of Gene Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores, and the FEA is configured to output to a feature vector buffer on the classifier (Page 41, right column, second paragraph, all expression trees needed to be evaluated, are generated on the CPU as part of the larger GP algorithm, and are then transferred to the FPGA where they are evaluated on a stream of historical market data. Funie’s buy or sell decision is an extracted feature. Funie’s CG cores are Processing Elements (PEs) discussed on page 42, left column. Page 42, right column, middle of the paragraph, we then accumulate the return across all market ticks. Performing partial accumulation on the FPGA, before sending the results back to the CPU. This accumulation is a linear combination. The module that performs the accumulation is the GPMM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 and Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194, Funie, and Verma to include the VRC-based genetic feature extraction during execution of Vasicek to simultaneously benefit from a fast evaluation and evolvability (see Vasicek at page 64).

As to dependent claim 15, Lee does not appear to expressly teach each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad.
Funie teaches each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad (Funie’s CG core controller is the Processing Elements (PEs) discussed on page 42, left column. Page 42, left column, TPEs and RPEs could be considered gene code memory because they process constraints or indices which are part of the gene code. Page 42, left column, arithmetic Processing Elements (APEs) and a stack scratchpad. Page 42, left column, Terminal Processing Elements (TPEs) are used to process expression terminals which can be either constants or indices corresponding to the market variables read from DRAM. Page 42, right column, middle of paragraph, performing partial accumulation on the FPGA, before sending the results back to the CPU. Either the accumulator or the DRAM can be considered a scratchpad for the GC core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a 

As to dependent claim 16, Lee does not appear to expressly teach the pipeline is optimized to implement tree-structured genes.
Funie teaches the pipeline is optimized to implement tree-structured genes (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 17, Lee does not appear to expressly teach the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints.
Funie teaches the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter. Page 43, right column, for division operations the dynamical range is constrained to 10-4, ..., 104, therefore being covered by 32 bit fixed point representation. A range constraint of 32 fixed points is a gene number constraint and a constraint of the base division function).


As to dependent claim 18, Lee further teaches a Power Management Unit for controlling fine-grained clock gating (Page 1629, first paragraph, the architecture also includes a power-management unit (PMU) that enables idle-mode clock gating of all shaded blocks through software, as well as memory-management units (MMU1, MMU2) that enable background control for continuous data logging and updates to the adaptive models).

As to dependent claim 19, Lee further teaches the classifier is a support-vector machine accelerator (SVMA) (Figure 2a, Support vector machine SVM. Figure 5 SVMA is configurable via memory-mapped registers to enable various classifier structures and kernels).

As to dependent claim 20, Lee further teaches the SVMA includes training data based on error-affected feature data (Figure 2a, training data and labels. The labels are error effected during training because training is the process of narrowing the error between training-predicted labels/classes and true labels/classes. Lee’s training data is based on error affected feature data in another way, in that the training data for adaptive modeling from the classifier will be affected by error).

As to independent claim 23
A non-transitory computer-readable medium containing instructions for performing a method of classification on an input signal with a heterogeneous microprocessor comprising a die with a central processing unit (CPU) a programmable feature-extraction… and a classifier… the method comprising (Figure 2a, is performed in real-time on the 1C. 1C is Applicant’s microprocessor. Input signal is physiological data. Classifier performs classification on input signal. Also, Lee fig 4 shows the 1C. Figure 4 CPU core. Figure 2a feature extractor. Figure 2a classifier):
causing the FEA to perform feature extraction on the input signal,… (Figure 2a feature extractor extracts features from input physiological data signal to generate feature data for the classifier);
causing the FEA to output to a feature vector buffer on the classifier (Figure 2a, feature extractor extracts features from input physiological data signal to generate feature data for the classifier, the classifier classifying the feature data, and receiving input from the test vector memory area which is placed there by the feature extractor. Thus the test vector memory area reads on the vector buffer);
causing the classifier to perform classification on the feature data (Figure 2a, shows classifier classifying the feature data); and
causing the CPU to provide processing after classification (Page 1629, the computational outputs from each classifier can then be retrieved from memory-mapped data registers and combined within the user program to synthesize the final decision function and algorithm).
Lee does not appear to expressly teach feature-extraction accelerator (FEA).
Lee-194 teaches feature-extraction accelerator (FEA) (Paragraph 24, machine-learning accelerator (MLA) block 28 that supports various machine-learning frameworks and feature-extraction computations at relatively low power).

Lee as modified by Lee-194 does not appear to expressly teach where the FEA, CPU, and classifier are physically separate from each other.
Verma teaches where the FEA, CPU, and classifier are physically separate from each other (Figure 3, ALDS unit 64 (and/or SVM accelerator 52) reads on FEA, CPU core 12, and SVM 50 reads on classifier. Paragraph 40, An adaptive learning data selection (ALDS) unit 64 that enables automated learning is integrated with the biomedical device 10 for selecting a relatively highly reduced set of FVs; ALDS unit 64 reduces the raw sensor data by potentially a factor of several thousand; significant medically relevant features because the automatic prescreening of the data will have already located the most significant relevant features. Paragraph 33, a support vector machine (SVM) 50 that is implemented in hardware and adapted to automatically classify feature vectors (FVs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 to include the feature extraction techniques of Verma to increase computational speed, increase energy efficiency, alleviate computational burden from the CPU, and reduce network resource usage, while being adaptable to monitor a wide range of signals (see Verma at paragraphs 8 and 40).
Lee as modified by Lee-194 and Verma does not appear to expressly teach the FEA comprises a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores.
Funie teaches the FEA comprises a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 and Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).
Vasicek teaches via acceleration of execution of a genetic program, which approximates targeted computations in a structured manner (Figure 6, Virtual Reconfigureable Circuit (VRC). Page 64, edge detection operator maps to the feature extraction using the VRC during execution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194, Funie, and Verma to include the VRC-based genetic feature extraction during execution of Vasicek to simultaneously benefit from a fast evaluation and evolvability (see Vasicek at page 64).

As to dependent claim 24, Lee further teaches the classifier is configured to perform classification on the feature data, the classifier comprising a feature vector buffer (Figure 2a shows feature extraction outputting to the test vector memory area. Thus the test vector memory area reads on the feature vector buffer); and the CPU is configured to provide processing after classification (Page .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123